254 F.2d 606
Hollum B. SHADIDv.Charles Ray WHITAKER d/b/a Whitaker Beef-Steaker.
No. 5785.
United States Court of Appeals Tenth Circuit.
Jan. 8, 1958.

Appeal from the United States District Court for the Northern District of Oklahoma.
Erl H. Ellis, Denver, Colo., Charles M. McKnight, Tulsa, Okl., Charles A. Shadid, Oklahoma City, Okl., John H. Lewis, Jr., and Robert F. Davis, Washington, D.C., for appellant.
Samuel A. Boorstin, Tulsa, Okl., and Cushman, Darby & Cushman, Washington, D.C., for appellee.
Before BRATTON, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed on motion of appellant.